UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-597



WARREN A. TAYLOR,

                                                         Petitioner,

          versus


STATE OF GEORGIA, et al.; UNIVERSITY HOSPITAL,
et al.,

                                                        Respondents.



On Petition for Permission to Appeal from the United States
District Court for the Southern District of Georgia, at Augusta.
Dudley H. Bowen, Jr., District Judge. (CA-05-36-DHB)



Submitted:   March 10, 2006                 Decided:   April 4, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Warren A. Taylor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Warren A. Taylor petitions under Fed. R. App. P. 5 for

permission to appeal the order of the United States District Court

for the Southern District of Georgia denying Taylor’s motion for

reconsideration of its earlier order denying a change of venue in

Taylor’s civil action to the United States District Court for the

District of Maryland.    Because we lack jurisdiction to review

orders of the Georgia district court, see 28 U.S.C. § 1294 (2000),

we deny Taylor’s pending motions and dismiss the petition.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DISMISSED




                              - 2 -